DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercanzini et al. (US 2012/0277834 A1, hereinafter Mercanzini’834).
The following rejection is based on one of two illustrated embodiments of the Mercanzini’834 reference, each independently applied and not relied on in combination, in order to accommodate possible alternate interpretations of what might constitute a broadest reasonable interpretation of the “ring-shaped substrate” being claimed. Interpretation A (as it will be referred to in citation for clarity) relates generally to that shown in e.g. Figs. 1, 5A, 6A-B. Interpretation B relates generally to that shown in e.g. Figs. 17C-D and 18B. Where the material disclosed in Mercanzini’834 pertains to both or all embodiments, such material will be cited first and without distinction to the specific interpretations.
Regarding claims 1 and 18, Mercanzini’834 discloses a cortical electrode assembly (e.g. abstract; paragraphs [0005]-[0007], [0015], [0018], [0105], [0108], [0110]) configured, in use, to sense electrical activity at a surface of a brain (ibid.; additionally paragraph [0127], [0161]), the assembly comprising: a ring-shaped substrate (e.g. Interpretation A: microelectrode array film 110 as part of surface probe 101 as seen in Figs. 1 and 5A reasonably is considered a ring-shaped substrate, as it generally defines a polygonal shape (specifically a 4-sided polygon) surrounding a central aperture | Interpretation B: in Figs. 17C-D and 18B, surface probe 401 defines a round ring shape with a central aperture and comprises microelectrode array film 410); and a plurality of electrical sensors affixed to the ring-shaped substrate (e.g. paragraph [0022] | Interpretation A: microelectrode elements 140 | Interpretation B: microelectrode elements 440), wherein the plurality of electrical sensors are spaced along the ring-shaped substrate so as to form a ring of electrical sensors that substantially encircle an aperture formed by the ring-shaped substrate (Interpretation A: microelectrodes 140 of each cortical depth probe 130 encircles the central-most aperture| Interpretation B: the electrodes 440 reasonably form a ring and encircle the aperture at the center of the ring of probe 401).
Regarding claim 2, and further regarding claim 18, Mercanzini’834 discloses wherein each of the plurality of electrical sensors comprises an electrically conductive contact configured to contact the surface of the brain in use (e.g. paragraphs [0004], [0007], [0115]).
Regarding claim 3, Mercanzini’834 discloses wherein the electrically conductive contacts of the plurality of electrical sensors are metallic contacts (e.g. paragraphs [0004], [0007], [0115]).
Regarding claim 4, Mercanzini’834 discloses  wherein: the electrically conductive contacts of the plurality of electrical sensors are each disc-shaped (e.g. paragraph [0162] indicates the electrodes can have shapes such as circles, i.e. discs); and a diameter of each of the electrically conductive contacts is in the range 2 millimeters (mm) through 8 mm (e.g. paragraphs [0103], [0148]).
Regarding claim 5, Mercanzini’834 discloses wherein adjacent electrically conductive contacts for at least a subset of the plurality of electrical sensors are spaced apart on the ring- shaped substrate from their centers by a distance in the range 2 millimeters (mm) through 8 mm. (e.g. paragraphs [0103]).
Regarding claims 6 and 7, Mercanzini’834 discloses wherein the subset of the plurality of electrical sensors includes all of the plurality of electrical sensors, which encompasses at least a majority of the plurality of electrical sensors (e.g. paragraphs [0103], [0243] discloses uniformly spaced electrodes | Interpretation A: Fig. 1 shows the electrodes being uniformly spaced both on their respective depth probes 130, as well as the depth probes being uniformly spaced about the perimeter of the substrate | Interpretation B: Figs. 17C-D and 18B show the electrodes 440 being uniformly distributed on their respective arms, and the arms uniformly distributed about the ring).
Regarding claim 8, Mercanzini’834 discloses wherein a total number of electrical sensors in the plurality of electrical sensors affixed to the ring-shaped substrate is in the range of 10 electrical sensors through 80 electrical sensors (e.g. Interpretation A: the device is shown as having 36 microelectrodes| Interpretation B: the device is shown as having 12 microelectrodes).
Regarding claim 9, Mercanzini’834 discloses wherein the ring-shaped substrate comprises an insulating material that is configured to prevent electrical sensors affixed to the substrate from electrically shorting in use (e.g. paragraphs [0115], [0117]).
Regarding claim 10, Mercanzini’834 discloses wherein the ring-shaped substrate is substantially circular (e.g. Interpretation B: Figs. 17C-D and 18B clearly show a circular ring-shaped substrate).
Regarding claims 13-15, Mercanzini’834 discloses the electrode assembly further comprising a plurality of leads extending from the plurality of electrical sensors, the plurality of leads configured to transmit electrical signals representative of electrical activity sensed at the surface of the brain to a signal acquisition apparatus and routed around the aperture formed by the ring-shaped substrate so that the aperture is clear of interference that would prevent an operator to access the surface of the brain via the aperture in use, wherein the plurality of leads includes a respective lead for each of the plurality of electrical sensors (e.g. Interpretation A: paragraph [0107] discloses that each microelectrode has a respective conductor that is disposed within the film 110, such that it necessarily is routed around the aperture | Interpretation B: paragraphs [0158], [0163] disclose each microelectrode being controlled through embedded conductive traces, likewise necessarily routing around the aperture).
Regarding claim 16, Mercanzini’834 discloses wherein the ring-shaped substrate is shaped substantially as an oval or an n-sided polygonal ring, wherein n is at least 3 (e.g. Interpretation A: as seen in Fig. 1, the ring is a 4-sided polygonal ring | Interpretation B: the ring is shown to be a circle, which is an oval shape).
Regarding claim 20, Mercanzini’834 discloses an electrocorticography method, comprising: placing a cortical electrode assembly on a surface of a brain; applying an electrical stimulus to the surface of the brain; and measuring a response to the electrical stimulus based on signals generated by a plurality of electrical sensors of the cortical electrode assembly (e.g. paragraphs [0005]-[0007], [0104], [0110], [0130], [0212], wherein the cortical electrode assembly includes: a ring-shaped substrate; and the plurality of electrical sensors affixed to the ring-shaped substrate, wherein the plurality of electrical sensors are spaced along the ring-shaped substrate so as to form a ring of electrical sensors that substantially encircle an aperture formed by the ring-shaped substrate (e.g. as cited regarding at least claim 1 and the relevant dependent claims above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini’834.
Regarding claims 11, 12, and 19, Mercanzini’834 discloses the invention substantially as claimed including wherein the microelectrodes are fixed in position relative to each other (e.g. by virtue of being attached to the substrate as cited above), but does not expressly disclose wherein an outer diameter of the ring-shaped substrate is in the range 3 centimeters (cm) to 10 cm or wherein an inner diameter of the ring-shaped substrate is in the range 2 cm to 9 cm. Mercanzini’834 does disclose that the cortical neuromodulation device is sized and shaped for its intended neurological application; that the diameter and length may vary depending on the particular anatomical target of varying sizes; and that the number, shape, orientation, size and spacing of the microelectrode elements can be defined in response to the intended target (e.g. paragraph [0109]). Mercanzini’834 further discloses that the microelectrodes can vary in size from as small as 2 microns to as large as 2mm (e.g. paragraph [0103]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Mercanzini’834 with an outer diameter of the ring-shaped substrate in the range of 3-10cm and an inner diameter in the range of 2-9cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Mercanzini’834 with the claimed dimensions, because Applicant has not disclosed that having those particular dimensions of inner and outer diameter provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the sizes as taught by  Mercanzini’834, because it allows the device to be sized and shaped for its intended neurological application and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Mercanzini’834. Therefore, it would have been an obvious matter of design choice to modify Mercanzini’834 to obtain the invention as specified in the claim(s). 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mercanzini’834 fails to teach or fairly suggest, in combination with the other limitations of the claim, a plurality of ring- shaped substrates in a concentric arrangement, each ring-shaped substrate having a respective plurality of electrical sensors affixed to the ring-shaped substrate so as to form a respective ring of electrical sensors on the respective ring-shaped substrate, wherein the plurality of ring-shaped substrates are spaced apart from each other so as provide a respective gap between each of the ring-shaped substrates through which stimulation electrodes can be inserted to facilitate cortical or subcortical brain mapping.
While certain prior art references cited herewith (e.g. Watanabe et al., US 2017/0347908 A1) teach certain benefits to concentrically arranged circles of electrodes, they fail to disclose or render obvious the use of a plurality of different substrates arranged concentrically and spaced apart so as to facilitate insertion of stimulation electrodes through the provided gaps for subcortical brain mapping.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
2 November 2022